IN THE COMMONWEALTH COURT OF PENNSYLVANIA

A.G.,                                       :
                            Appellant       :
                                            :
              v.                            :    No. 1499 C.D. 2018
                                            :    Submitted: June 28, 2019
Commonwealth of Pennsylvania,               :
Department of Transportation,               :
Bureau of Driver Licensing                  :

BEFORE:       HONORABLE ROBERT SIMPSON, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION
BY JUDGE SIMPSON                            FILED:       September 12, 2019

              In this statutory appeal, A.G. (Licensee) challenges the order of the Court
of Common Pleas of Chester County (trial court) upholding two six-month
suspensions of her operating privileges based on her violation of Section 3714(b) of
the Vehicle Code, 75 Pa. C.S. §3714(b) (careless driving, unintentional death), that
killed two persons. She argues the Pennsylvania Department of Transportation, Bureau
of Driver Licensing (PennDOT) erred in imposing two suspensions based on her two
convictions without regard for the single criminal episode rule. She asserts the
language of the statute underlying the suspension controls, which defines the offense
in terms of harm to persons (plural), not a person (singular). Upon review, we affirm.


                                     I. Background
              The material facts are undisputed. Licensee was convicted of two counts
of careless driving, unintentional death, under Section 3714(b) of the Vehicle Code,
        1
        This matter was assigned to this panel before September 1, 2019, when Judge Simpson
assumed the status of senior judge.
75 Pa. C.S. §3714(b). Relevant here, the incident resulted in the deaths of two persons.
By two notices dated July 3, 2018, PennDOT imposed a six-month suspension for
each conviction pursuant to 75 Pa. C.S. §1532(b)(1), to be served consecutively, the
first suspension effective August 7, 2018, and the second effective February 7, 2019.
Licensee appealed the second suspension to the trial court.


             The trial court conducted a de novo hearing. PennDOT submitted
documentary evidence consisting of Licensee’s certified driving record, the two
suspension notices and copies of the reports of two convictions for careless driving.
Licensee did not testify or submit any evidence. Following the hearing and argument
on the single criminal episode rule, the trial court sustained both suspensions.
Licensee appealed the trial court’s order as to the second suspension to this Court.


             As directed by the trial court, Licensee filed a statement of errors
complained of on appeal under Pa. R.A.P. 1925(b). Therein, she asserted that the
“single criminal episode rule” only permits one suspension when the language of the
statute underlying the violation “provides that an act injuring multiple individuals is
a single criminal episode.” Reproduced Record at 57a. Licensee emphasized the
trial court erred in upholding the suspensions based on the number of convictions
instead of the statutory language.


             In its opinion, the trial court reasoned that two suspensions were proper
because PennDOT received reports of two convictions. It emphasized that Licensee
could not collaterally attack her convictions in the civil licensing proceeding.



                                           2
             Licensee sought a stay of the second license suspension pending appeal,
which a single judge of this Court granted after telephonic argument.


                                     II. Discussion
             On appeal, Licensee argues the trial court erred in disregarding the
single criminal episode rule. She claims the rule permits “[o]nly a single suspension
… where multiple violations arise from a single criminal episode.” Appellant’s Br. at
4 (quoting Gayman v. Dep’t of Transp., 65 A.3d 1041, 1044 (Pa. Cmwlth. 2013)).
Licensee challenges the legality of the second suspension when she violated only
one statutory provision. She emphasizes that the statute underlying her convictions,
Section 3714 of the Vehicle Code, 75 Pa. C.S. §3714, provides that an act injuring
multiple persons constitutes one offense such that only one suspension is proper.
Licensee also claims PennDOT’s imposition of two suspensions for a single act of
careless driving is inconsistent with its legal position in other cases.


             This appeal presents a pure question of law that is largely a matter of
statutory construction. Therefore, our review is plenary. Rothstein v. Dep’t of
Transp., Bureau of Driver Licensing, 922 A.2d 17 (Pa. Cmwlth. 2006).


                          A. Single Criminal Episode Rule
             Primarily, Licensee argues the trial court erred in upholding a
suspension for each conviction when both convictions involved the same statutory
provision and arose from a single act. PennDOT counters that each suspension
corresponds to each conviction of the offense of careless driving. As Licensee was
convicted of two offenses, based on two deaths, PennDOT imposed two suspensions.


                                            3
             Initially, we reject Licensee’s premise that the single criminal episode
rule applies. “The applicable rule is that where the same act … constitutes a violation
of two distinct statutory provisions, the test to be applied to determine whether there
are two offenses or only one is whether each provision requires proof of a fact which
the other does not.” Com. v. Anderson, 650 A.2d 20, 23 (Pa. 1994) (emphasis added)
(quoting Blockburger v. United States, 284 U.S. 299, 304 (1932)). Here, Licensee
violated one statutory provision, Section 3714(b) of the Vehicle Code.


             The single criminal episode rule is applied to ascertain the number of
offenses for sentencing purposes. Com. v. Hude, 458 A.2d 177 (Pa. 1983). It relates
to the doctrine of merger, as courts favor merging the sentencing for crimes arising
out of the same act. “[T]he doctrine of merger is a rule of statutory construction
designed to determine whether the legislature intended for the punishment of one
offense to encompass that for another offense arising from the same criminal act ….”
Com. v. Collins, 764 A.2d 1056, 1057 (Pa. 2001). Merger applies when there are
multiple statutory violations, and one is a lesser included offense of the other.
Reinhart v. Dep’t of Transp., Bureau of Driver Licensing, 946 A.2d 167 (Pa.
Cmwlth. 2008). Like the single criminal episode rule, merger does not apply to a
single statutory violation.


             More importantly, merger of convictions for sentencing purposes does
not mean that the convictions merge for suspension purposes. Bell v. Dep’t of
Transp., Bureau of Driver Licensing, 96 A.3d 1005 (Pa. 2014). In Bell, our Supreme
Court reasoned that regardless of whether offenses merged for sentencing purposes,
multiple suspensions are properly imposed following a conviction for each offense.


                                          4
Id. Accordingly, for our purposes, the number of offenses is material to imposition
of a suspension, not the number of statutory provisions violated.


               PennDOT submitted proof of Licensee’s two convictions for two
offenses of the same statutory provision (careless driving, unintentional death).
Licensee may not collaterally attack her convictions in this proceeding. Bell.
Regardless, more than one suspension may be imposed based on a single criminal
episode. Tyler v. Dep’t of Transp., Bureau of Driver Licensing, 25 A.3d 1312 (Pa.
Cmwlth. 2011) (Leavitt, J.).


               Even assuming for argument’s sake that the single criminal episode rule
applied, Licensee’s reliance on Gayman regarding the application of the rule here is
problematic.


               First, we issued our decision in Gayman, upon which Licensee heavily
relies, in 2013, prior to our Supreme Court’s 2014 decision in Bell. Bell overruled
decisions holding a single suspension for a single criminal episode was appropriate.2
Gayman relied upon the decisions specifically overruled in Bell. While this may not
call into question the single criminal episode rule, it does call into question the
validity of prior cases discussing the application of that rule in the civil license
suspension context.




       2
         See Drabic v. Dep’t of Transp., Bureau of Driver Licensing, 906 A.2d 1153 (Pa. 2006);
Freundt v. Dep’t of Transp., Bureau of Driver Licensing, 883 A.2d 503 (Pa. 2005); Zimmerman
v. Dep’t of Transp., Bureau of Driver Licensing, 759 A.2d 953 (Pa. Cmwlth. 2000) (en banc).

                                              5
                Second, Gayman is distinguishable because it concerns Section 1532(c)
of the Vehicle Code, involving violations of The Controlled Substance, Drug,
Device and Cosmetic Act (Drug Act).3 In Gayman, we upheld imposition of three
consecutive suspensions corresponding to three violations of the Drug Act. While
we analyzed the suspension appeal using the single criminal episode rule, because
the violations occurred on different days, we ultimately held the rule did not apply.


                Further, Licensee mischaracterizes our holding and selectively quotes
our decision in Gayman. Critically, in quoting Gayman, Licensee omits the qualifier that
limited the holding to drug-related convictions. Appellant’s Br. at 4. In full, we stated:
“It is well-settled that ‘for purposes of license suspensions issued pursuant to Section
1532(c) of the Vehicle Code relating to violations of the Drug Act, only a single
suspension is appropriate where multiple violations arise from a single criminal
episode.’” 65 A.3d at 1044 (emphasis added) (quoting Strawn v. Dep’t of Transp.,
17 A.3d 320, 322 (Pa. 2011)).


                Significantly, both this Court and the Supreme Court decline to apply
the single criminal episode rule to license suspensions under Section 1532(b), the
statutory suspension mechanism here. Strawn; Tyler. Indeed, current precedent holds
that the single criminal episode analysis only applies to license suspension cases
arising under Section 1532(c) of the Vehicle Code for drug-related convictions.
Strawn; see also Lore v. Dep’t of Transp., Bureau of Driver Licensing (Pa. Cmwlth.,
No. 392 C.D. 2015, filed Aug. 27, 2015), 2015 WL 5507329 (unreported).4

       3
           Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§780-101-780-144.
       4
         This case is cited for its persuasive value in accordance with Section 414(a) of this Court’s
Internal Operating Procedures, 210 Pa. Code §69.414(a).
                                                  6
                             B. Statutory Construction
             Our statutory analysis begins with the relevant suspension provision.
PennDOT suspended Licensee’s operating privileges under Section 1532(b) of the
Vehicle Code, 75 Pa. C.S. §1532(b). It provides in pertinent part: “[PennDOT] shall
suspend the operating privilege of any driver for six months upon receiving a certified
record of the driver’s conviction of … any offense under the following provisions: …
Section 3714(b) (relating to careless driving).” Id. (emphasis added). Accordingly,
the number of suspensions depends on the conviction of “any offense.” Id.


             Next, we analyze the language of the underlying statute to discern
whether it creates a separate offense for each individual injured. Here, the statutory
violation underlying Licensee’s suspension is careless driving, unintentional death
in Section 3714 of the Vehicle Code, 75 Pa. C.S. §3714. It provides, in pertinent part:

             (a) General rule.--Any person who drives a vehicle in careless
             disregard for the safety of persons or property is guilty of
             careless driving, a summary offense.

             (b) Unintentional death.--If the person who violates this section
             unintentionally causes the death of another person as a result of
             the violation, the person shall, upon conviction, be sentenced to
             pay a fine of $500.

Id. (emphasis by underlining and bolding added).


             Based on the statutory language, Licensee committed an offense under
Section 3714(b) when she “cause[d] the death of another person.” Id. (emphasis
added). Because Licensee’s careless driving resulted in the deaths of two persons,
she committed two offenses, each of which forms the basis for a separate conviction,


                                          7
sentence and license suspension. See Tyler (upholding five suspensions when
licensee’s single accident resulted in injuries to five persons).


             Significantly, in making her statutory construction argument, Licensee
cites the wrong subsection of Section 3714. Erroneously, she states Section 3714(a)
was “the Vehicle Code provision that was violated” and that the violation refers to
the plural “persons.” Appellant’s Br. at 5 (emphasis in original) (quoting 75 Pa. C.S.
§3714(a)). Although she emphasizes that “this [single criminal episode rule] does
not apply when the driver violates a Vehicle Code provision whose language creates
a separate offense for each individual person injured,” that is precisely what Section
3714(b) of the Vehicle Code does. Appellant’s Br. at 4-5.


             Moreover, this Court reasoned that charges do not merge when there
are injuries to separate victims. See Richards v. Dep’t of Transp., Bureau of Driver
Licensing, 827 A.2d 575 (Pa. Cmwlth. 2003). Rather, each offense is distinct in that
it involves the death of a different person. Id.; see also Com. v. Frisbie, 485 A.2d
1098, 1100 (Pa. 1984) (statutory phrase “another person” indicated that a separate
offense is committed for each individual person placed in danger). The death of a
different victim, “another person,” entails treatment of Licensee’s single act of
careless driving as two separate offenses because she caused the death of two
persons. Tyler.


             Further, although license suspension is determined by the language of
the violated statute, Licensee overlooks the import of the statutory mechanism for
suspension. Here, it is Section 1532(b) of the Vehicle Code.


                                           8
             As to suspensions under Section 1532(b), our Supreme Court reasoned
that the suspension provision in Section 1532(b) of the Vehicle Code, 75 Pa. C.S
§1532(b), mandated that PennDOT suspend the operating privilege of a licensee “for
each separate violation” of any offense listed. Strawn, 17 A.3d at 328. Specifically,
in construing Section 1532(b), the Court “conclude[d] that each violation of any
offense identified in Section 1532(b) will trigger a separate license suspension.” Id.
It explained: “employing a single criminal episode analysis for [Vehicle Code]
violations would, in effect, provide drivers a ‘volume discount,’ and thereby
encourage, rather than discourage, the commission of multiple traffic offenses.” Id.

             By contrast, based on the statutory language in Section 1532(a), the
Court reasoned “the plain language of the statute directs that only a single suspension
can be imposed based upon a single criminal episode.” Drabic v. Dep’t of Transp.,
Bureau of Driver Licensing, 906 A.2d 1153, 1156 (Pa. 2006), overruled by Bell.


             Additionally, Section 1532(b) does not mandate suspension for
violations of Section 3714(a), which is the provision Licensee quotes.             See
Appellant’s Br. at 5. Indeed, the suspension is triggered by violations of Section
3714(b) where a licensee’s careless driving causes the death of “another person.” Id.


             This case is most analogous to Tyler. In Tyler, we recognized that
pursuant to Section 1532(b) of the Vehicle Code, for moving violations, suspensions
must be imposed for each offense or violation. We affirmed the imposition of five
consecutive license suspensions based on the five counts of aggravated assault by
vehicle, while driving under the influence, when the licensee injured five individuals
in a single accident. We reasoned the merger doctrine did not apply when five

                                          9
individuals were injured and the offense was defined as “injury to another person.”
75 Pa. C.S. §3735.1 (emphasis added). As such, the licensee’s single act which
injured more than one individual constituted more than one offense to which a
conviction, and later suspension, attached. Id.


             As our reasoning in Tyler remains sound, we adopt it here. As in Tyler,
Licensee’s single act caused the death of multiple persons. Notably, the statutory
language in Tyler mirrors that of Section 3714(b) in that it defines an offense as an
“injury to another person.” Compare 75 Pa. C.S. §3714(b), with 75 Pa. C.S. §3735.1.


             Based on applicable case law and our statutory construction, we hold
that a suspension must be imposed for each offense or violation. Bell; Strawn; Tyler.
Here, Licensee committed two offenses for which she received two convictions
when her single act of careless driving killed two persons. Thus, we discern no error
by the trial court in upholding PennDOT’s imposition of two six-month suspensions
here. Accordingly, we deny Licensee’s statutory appeal.


                                  III. Conclusion
             For the foregoing reasons, we affirm the trial court’s order.


                                          _________________________________
                                          ROBERT SIMPSON, Judge




                                         10
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

A.G.,                                :
                       Appellant     :
                                     :
           v.                        :   No. 1499 C.D. 2018
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :
Bureau of Driver Licensing           :

                                   ORDER

           AND NOW, this 12th day of September 2019, the order of the Court
of Common Pleas of Chester County is AFFIRMED.


           AND FURTHER, the stay of the license suspension is lifted.




                                         ______________________________
                                         ROBERT SIMPSON, Judge